[DO NOT PUBLISH


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                          April 30, 2007
                                       No. 05-14930                   THOMAS K. KAHN
                                                                            CLERK

                        D. C. Docket No. 04-00410 CV-WDO-5

CAREY FAUST,

                                                          Plaintiff-Appellant,

                                           versus

BILL MASSEE,
J. PERRY, et al,

                                                          Defendants-Appellees.



                     Appeal from the United States District Court
                         for the Middle District of Georgia


                                     (April 30, 2007)

Before DUBINA and BLACK, Circuit Judges, and LIMBAUGH,* District Judge.

PER CURIAM:
____________________
      *Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of
Missouri, sitting by designation.
      This is an appeal from the district court’s grant of summary judgment in

Carey Faust’s pro se civil rights action brought under 42 U.S.C. § 1983, alleging

violations of the Eighth Amendment and the American with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq.

      The issues presented on appeal are (1) whether the district court erred in

granting summary judgment on Faust’s claim of deliberate indifference to his

medical needs; and (2) whether the district court erred in granting summary

judgment on Faust’s claim that his rights under the ADA were violated.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court. McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1242-43 (11th Cir. 2003). Summary judgment is

appropriate if the evidence establishes “no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c); McCormick, 333 F.3d at 1243. The evidence, and all reasonable

inferences, must be viewed in the light most favorable to the non-movant, here

Faust. McCormick, 333 F.3d at 1243.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that there is no merit to any of the arguments Faust




                                         2
makes in this appeal. Accordingly, we affirm the district court’s grant of summary

judgment on all of Faust’s claims.

      AFFIRMED.




                                        3